Citation Nr: 9925987	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  97-34 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for acute anxiety, panic 
attacks or other acquired chronic mental condition, to 
include a psychiatric disorder due to allegations of 
homosexuality.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to June 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO) which denied entitlement to service 
connection for acute anxiety.  In December 1997 the RO 
recharacterized the disability claimed as acute anxiety, 
panic attacks or other acquired chronic mental condition.  In 
April 1999 the RO again recharacterized the disability 
claimed as acute anxiety, panic attacks or other acquired 
chronic mental condition, to include a psychiatric disorder 
due to allegations of homosexuality.


FINDING OF FACT

There is no competent medical evidence linking acute anxiety, 
panic attacks or other acquired chronic mental condition, to 
include a psychiatric disorder due to allegations of 
homosexuality, with the veteran's period of active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for acute 
anxiety, panic attacks or other acquired chronic mental 
condition, to include a psychiatric disorder due to 
allegations of homosexuality, is not well grounded.  
38 U.S.C.A. §5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for acute anxiety, panic attacks or other acquired 
chronic mental condition, to include a psychiatric disorder 
due to allegations of homosexuality, both because he was 
accused in service of being homosexual and because he was 
discharged from service because of his excessive weight.  The 
veteran further avers that the insensitive and destructive 
manner in which the Navy dealt with him and later discharged 
him caused current mental disorders.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).  The threshold question for the Board, however, 
is whether the veteran presents a well-grounded claim for 
service connection.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded, the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran's service medical records (SMRs) disclose no 
evidence of a psychiatric disorder at the time of his 
enlistment or separation physical examinations or in his 
medical histories.  Neither do the SMRs disclose evidence 
that the veteran sought or received treatment for or was 
diagnosed with a mental disorder during his period of active 
service.  A single SMR entry from August 1993 pertaining to 
the veteran's weight problem notes his report that he 
responded to personal stress by eating.  The veteran's 
service personnel records disclose that he was discharged 
from the Navy after consistently exceeding the required 
weight limit.

In October 1993 the veteran underwent a VA examination upon 
presenting himself for hospitalization for marijuana 
dependence.  The examining physician noted no evidence of a 
mental or psychiatric disorder and the veteran complained of 
none.  VA medical records show continued outpatient drug 
abuse treatment from October 1993 to February 1994 but no 
diagnosis for a mental or psychiatric disorder.

There is no documentary evidence of a mental or psychiatric 
disorder until more than 12 years after the veteran's 
separation from service.  In October 1996 the veteran sought 
private hospital emergency room treatment for what was 
diagnosed as acute anxiety and he was referred to a private 
mental health clinic for follow-up treatment.  Thereafter, 
private and VA medical records document treatment and 
hospitalization through July 1997 for disorders including 
anxiety, depression and panic attacks.  None of the records 
include medical evidence linking these or another mental or 
psychiatric disorder with the veteran's period of active 
service.  There is no medical evidence of a psychiatric 
disorder due to allegations of homosexuality,

In a December 1997 written statement and September 1998 RO 
hearing testimony the veteran recounted how stress he 
experienced during his period of active service caused a 
current mental or psychiatric disorder.  He stated that he 
was sent to a Navy psychiatrist and lost his security 
clearance after a fellow seaman wrongly accused him of being 
homosexual.  He also asserts, in essence, that the Navy was 
cruelly insensitive to his eating and weight problem.  
Although the claims file shows that the National Personnel 
Records Center was unable to locate records of the veteran's 
having met with a psychiatrist in service, for the purposes 
of this decision the Board accepts the veteran's report.  
Also associated with the claims file are letters from lay 
witnesses, including a friend and a sister of the veteran.  
Both letters offer the opinion that the veteran's current 
mental and psychiatric disorders result from Navy 
mistreatment.  However, because the veteran, his sister and 
his friend are lay persons with no medical training or 
expertise, their statements alone cannot constitute competent 
evidence of the required causal connection between a current 
disorder and the veteran's period of active service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).

Inasmuch as the record is devoid of competent medical 
evidence establishing a link between a mental or psychiatric 
disorder and the veteran's period of active service, the 
veteran's claim for service connection for acute anxiety, 
panic attacks or other acquired chronic mental condition, to 
include a psychiatric disorder due to allegations of 
homosexuality is implausible and must be denied as not well 
grounded.

The veteran's representative contends that VA has assumed a 
duty to assist a veteran to develop a claim even in cases in 
which the veteran has not submitted a well-grounded claim, 
citing Veterans Benefits Administration Manual M21- 1, Part 
III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 2.10(f) 
(1996) (hereinafter M21-1).  The veteran's representative 
further suggests that M21-1 requires full development of a 
claim before the VA determines whether it is well grounded.  
However, the U.S. Court of Appeals for Veterans Claims holds 
that the provisions of M21-1 are simply interpretative and do 
not create enforceable rights and that the VA's duty to 
assist is conditional upon the submission of a well-grounded 
claim.  Morton v. West, No. 96-17 (U.S. Vet. App. July 14, 
1999), citing Epps v. Gober, 126 F.3d at 1467-68.  Therefore, 
because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for acute anxiety, panic attacks or other acquired 
chronic mental condition, to include a psychiatric disorder 
due to allegations of homosexuality, the VA is under no duty 
to assist him in developing the facts pertinent to this 
claim.  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and an 
explanation as to why his current attempt fails.


ORDER

The veteran's appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

